Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 30, 1973, convicting him of attempted assault in the second degree and possession of a weapon as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant’s appeal is principally predicated on his contentions that a statement with reference to his ownership of a jacket was inadmissible in evidence as a result of police violation of the Miranda rule (Miranda v Arizona, 384 US 436) and that the admission of police testimony to bolster the identification of the complainant was violative of the Trowbridge rule (People v Trowbridge, 305 NY 471) as limited by People v Lagana (43 AD2d 834, revd 36 NY2d 71) and People v Nival (41 AD2d 777, affd 33 NY2d 391). He is correct in both contentions, but the conviction should nevertheless be affirmed because the proof of his guilt is overwhelming. The record makes it clear "that there is no reasonable possibility that the [Miranda constitutional] error might have contributed to defendant’s conviction and that it was thus harmless beyond a reasonable doubt” (People v Crimmins, 36 NY2d 230, 237) or that that error, coupled with the statutory nonconstitutional Trowbridge error could *691have influenced the result. As an appellate court looking at the overwhelming weight of the properly admissible proof, we are compelled to reach the conclusion that "’a jury composed of honest, well-intentioned, and reasonable men and women’ on consideration of such evidence would almost certainly have convicted the defendant” (People v Crimmins, supra, p 242). Latham, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.